

Exhibit 10.18
AMENDMENT




THIS AMENDMENT (“Amendment”) effective as of March 1, 2017, amends that certain
Master Distributor Agreement effective as of March 12, 2014, as previously
amended (the “Agreement”), by and between Xilinx, Inc., an Delaware Corporation,
having offices at 2100 Logic Drive, San Jose, CA, 95124, Xilinx Ireland
Unlimited Company (formerly known as Xilinx Ireland), a company incorporated
under the laws of Ireland with a place of business at 2020 Bianconi Avenue,
Citywest Business Campus, Saggart, Co. Dublin, Ireland, and Xilinx Sales
International Pte. Ltd., a company organized and existing under the laws of
Singapore, having its principal office at 5 Changi Business Park Vista,
Singapore 486040 (collectively and individually, “Xilinx”), and Avnet, Inc., a
New York corporation, having its principal office at 2211 South 47th Street,
Phoenix, AZ 85034 (“Distributor”).


A.
The parties agree to amend Exhibit D of the Agreement as follows:



The following sentence is deleted in its entirety:
DIR, or a percentage of DIR, is provided to Distributor at the discretion of
Xilinx based on the Distributor cost of working capital.
B.
Except as set forth above, the Agreement remains in full force and effect.



To evidence the parties’ agreement to this Agreement, they have signed and
delivered it on the date(s) below, but as of the date set forth in the preamble.


Xilinx, Inc.
 
Avnet, Inc.
Signature: /s/ Christopher Alan Henry
 
Signature: /s/ Peter Bartolotta 
Print Name: Christopher Alan Henry
 
Print Name: Peter Bartolotta
Title: CVP, Channel Sales
 
Title: Chief Transformation Officer
Date: 3/24/2017
 
Date: 24 March 2017 16:08 MST

                









--------------------------------------------------------------------------------




Xilinx Ireland Unlimited Company
Signature: /s/ Kevin Cooney     
Print Name: Kevin Cooney    
Title: Managing Director
Date: 3/25/2017


Xilinx Sales International Pte. Ltd.
Signature: /s/ Oren Scotten     
Print Name: Oren Scotten    
Title: Site Director    
Date: 3/27/2017    






















    





